per curiam :
Un examen de los autos originales del caso de epígrafe nos lleva indefectiblemente a la conclusión de que el auto de certiorari fue impróvidamente expedido y debe ser anulado, y que, aún considerada la solicitud como una de revisión, procede rechazarla por falta de jurisdicción.
La solicitud de certiorari y la expedición del auto por el Tribunal persigue revisar una resolución en un pleito civil de daños y perjuicios por embargo ilegal iniciado por el peticionario Gamaliel Torres Torres contra los interventores P. & J. Roselló, Sucrs., en el Tribunal Superior, Sala de Ponce. Aunque la Sala de instancia utilizó el término “resolución”, ésta en realidad es una “sentencia” (1) pues adjudicó la controversia, adversamente al peticionario, demandante en el pleito original, al declarar con lugar la defensa de cosa juzgada invocada por la parte demandada y desestimar la demanda, basada dicha defensa en un pleito resuelto anteriormente entre las mismas partes por sentencia final y firme a la fecha de radicación de la nueva demanda.
El recurso apropiado para revisarla es el de revisión provisto en la Regla 58.1. Pero, aún considerada la solicitud de certiorari como una de revisión, procede rechazarse por carecer el tribunal de jurisdicción.
La “resolución” desestimando la demanda fue dictada y notificada a las partes el 4 de octubre de 1971. Al día siguiente la parte demandante presentó al tribunal una moción de reconsideración. Pero no fue hasta el 26 de noviembre de 1971, transcurridos cincuenta y tres días, que el tribunal proveyó sobre ella señalándola para vista y discusión. Habiendo expirado el término de treinta días para interponer el recurso, la Sala de instancia quedó privada de jurisdicción *279para darle curso a la moción de reconsideración señalándola para vista. El Mundo, Inc. v. Tribunal Superior, 92 D.P.R. 791, 801 (1965). Esta actuación de la sala sentenciadora, por carecer de jurisdicción para ello, no interrumpió el término para presentar el recurso de revisión. Presentado como fue en 29 de agosto de 1972, casi un año después de expirado dicho término, carecemos de jurisdicción para considerarlo.
En virtud de lo anteriormente expuesto, se anulará el auto de certiorari expedido. Considerada la solicitud como una de revisión, se declarará no ha lugar a la misma por falta de jurisdicción.
El Juez Asociado, Señor Díaz Cruz, no intervino.

 De conformidad con lo dispuesto en la Regla 44.1 de Procedimiento Civil, el término “sentencia”, según se usa en las reglas, incluye una resolu-ción y cualquier orden de la cual pueda apelarse.